Citation Nr: 0709443	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for chronic bronchitis with residuals, prior to 
October 19, 2006.  

2.  Entitlement to a disability rating in excess of 60 
percent for chronic bronchitis with residuals, since October 
19, 2006.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
issued by the Regional Office in Cleveland, Ohio.  
Jurisdiction is with the Newark, New Jersey, RO.  

In January 2007, the veteran and his son testified before the 
undersigned Acting Veterans Law Judge, at the local RO.  A 
transcript of that hearing is of record.  

In February 2007, the Board received additional evidence (X-
ray images) from the veteran.  During the January 2007 
hearing the veteran waived initial consideration of the 
evidence by the RO.  As none of the applicable criteria for 
an increased rating depends upon X-ray findings, the newly 
submitted evidence is merely incident to a report already of 
record from the date of the X-rays, and because the veteran 
has waived RO consideration of the evidence, the Board will 
proceed with adjudication.  38 C.F.R. § 20.1304 (2006).

In March 2007, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  Prior to October 2006, the evidence shows that the 
veteran had two exacerbations of asthma prior to July 2006 
and another exacerbation in September 2006, for which he was 
treated with steroids.

2.  At no time during the appeal, has the veteran been shown 
to have pulmonary function tests consistent with a 100 
percent rating.  The evidence does not show cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, use of oxygen therapy, infection of at 
least six weeks duration, or daily use of high does steroids 
or immuno-suppressive medications.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but 
no more, for chronic bronchitis with residuals, have been met 
prior to October 19, 2006.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic 
Codes (DCs) 6600, 6601, 6602 (2006).

2.  The criteria for a disability rating in excess of 60 
percent for chronic bronchitis with residuals, have not been 
met since October 19, 2006.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, DC 6600, 
6601, 6602 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter from the 
RO to the veteran, dated in June 2006.  This letter was 
provided to the veteran prior to the initial adjudication by 
the RO in August 2006.  The veteran was informed of the 
requirements for a successful claim for an increased 
disability rating, that is, that the veteran's disability had 
increased in severity.  

He was told of the type of evidence needed to substantiate 
his claim, and of his and VA's respective duties in obtaining 
evidence.  He was asked to submit information and/or 
evidence, including that in his possession, to the RO.  This 
letter also provided the veteran with notice as to the 
assignment of disability ratings and effective dates.  The 
content and timing of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Medical treatment records from VA and non-VA health treatment 
providers are associated with the claims file.  All records 
for which the veteran sought VA's assistance in obtaining, 
have been obtained.  Appropriate VA medical examinations were 
afforded the veteran in June and October 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Increased Ratings

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  

The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

In March 2006, the veteran filed the current claim.  By 
rating decision dated in November 2006, the RO increased the 
disability rating to 60 percent, effective October 19, 2006, 
the date that a VA examination showed pulmonary function 
tests (PFTs) consistent with a 60 percent rating, and 
recharacterized the veteran's disability as "chronic 
bronchitis with residuals (previously rated as history of 
bronchiectasis with asthma)."  

The veteran's disability on appeal is currently rated under 
DC 6600 for chronic bronchitis.  Under DC 6600, a 100 percent 
is warranted when PFT show FEV-1 of less than 40 percent of 
predicted value, or FEV-1/FVC of less than 40 percent, or 
DLCO (SB) of less than 40 percent predicted, or maximum 
oxygen consumption of less than 15 ml/kg/min (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required. 

A 60 percent rating is warranted if the PFT shows FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.  

The Board has also considered DC 6601 for rating 
bronchiectasis.  A 100 percent rating is assigned for 
bronchiectasis with incapacitating episodes of infection of 
at least six weeks duration per year.  A 60 percent rating is 
assigned for bronchiectasis with incapacitating episodes of 
infection of four to six weeks total duration per year, or; 
near constant findings of cough or purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  A note under 
this DC defines an incapacitating episode as one that 
requires bedrest and treatment by a physician.  

Finally, the Board has also considered the criteria under DC 
6602 for bronchial asthma.  Under DC 6602, a 100 percent 
rating is assigned for bronchial asthma findings of FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  

A 60 percent rating is assigned for bronchial asthma findings 
of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids).  A note under this DC states that in the 
absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of PFTs in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" has seven provisions.

For example,  PFTs are required to evaluate respiratory 
conditions except in certain situations; if a DLCO (SB) test 
is not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO (SB) 
test would not be useful or valid in a particular case; when 
the PFTs are not consistent with clinical findings, 
evaluation should generally be based on the PFTs; post-
bronchodilator studies are required when PFTs are done for 
disability evaluation purposes with some exceptions; when 
evaluating based on PFTs, post-bronchodilator results are to 
be used unless they are poorer than the pre-bronchodilator 
results, then the pre-bronchodilator values should be used 
for rating purposes; when the results of different PFTs (FEV-
1, FVC, etc.) are disparate, the test result that the 
examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 
and the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

The RO has not had the opportunity to review the veteran's 
claim under the new regulatory changes.  However, after 
review of the regulatory changes which affect the current 
claim, the Board concludes that all regulatory changes 
pertinent to this claim are nonsubstantive in nature, and 
merely interpret already existing law.  Given the 
nonsubstantive nature of the regulatory changes, the Board 
finds that the veteran will not be prejudiced by 
consideration of his claim, and a remand is therefore 
unnecessary.  The Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the new regulatory changes, without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Factual Background

VA clinic records, from May 2005, show a treatment plan for 
the veteran's chronic bronchitis that included prednisone to 
be used as occasion requires.  No other VA medication list of 
record shows the veteran to have been prescribed prednisone, 
any other corticosteroid, or immuno-suppressant medication, 
for treatment of his disability on appeal  

In January 2006, the veteran was treated for asthma 
exacerbation at the Hunterdon Medical Center.  He was told to 
follow up with his physician and to return if he had a return 
of difficulty breathing.  He was prescribed 20 mg. tablets of 
prednisone, with pharmacy directions to dispense: 6, 
quantity: 2, schedule: once a day.  The veteran was treated 
at this institution later that same month for chronic 
obstructive pulmonary disease and bronchospasm and in 
February 2006 for pain, asthma, and bronchiectasis.  After 
both visits he was told to follow up with his physician and 
to return if symptoms worsened.  

A February 2006 note from Dr. Goldstein indicates that the 
veteran was prescribed a six day treatment of Cipro.  A March 
2006 VA clinic note reported the veteran's estimation that he 
had five to six asthma attacks requiring an emergency visit, 
in the past year.  This note also reported that the veteran 
currently had no cough and that symptoms were mainly related 
to changes in the weather and environment.  

In June 2006, the veteran underwent VA examination.  
Medications listed in VA records at this time do not include 
any corticosteroids, antibiotics, or immuno-suppressants.  He 
reported that he had been prescribed a prednisone taper five 
to six times per year.  PFT results from April 2006, included 
an FEV-1 of 56.6 percent of the predicted value, pre-
bronchodilator, and 62.3 percent of the predicted value, post 
bronchodilator, an FEV-1/FVC of 78 percent, pre-
bronchodilator, and 87 percent, post-bronchodilator, and a 
DLCO of 61 percent predicted.  He had never been on allergy 
immunotherapy.  The veteran reported a perennial cough which 
was nonproductive.  He was diagnosed with chronic bronchitis, 
with no evidence of bronchiectasis, and no reversible 
component of the PFT demonstrating any evidence of bronchial 
asthma.  

In a July 2006 letter, Keith Goldstein, M.D. stated that the 
veteran had significant bronchiectatis in both lungs.  He 
indicated that this condition produces asthma and that the 
veteran had presented twice that year to the emergency room 
for exacerbations of asthma.  

September 2006 records from the Community Medical Center show 
that the veteran received treatment on an emergency basis for 
complaints of breathing difficulty.  He had a productive 
cough at this time.  Also from this same date is a 
physician's note from Kimball Medical Center indicating 
treatment for shortness of breath and reporting that the 
veteran had been treated for pneumonia four days earlier at 
Englewood Medical Hospital.  He was dispensed four, 250 
milligram oral doses of Zithromax.  The diagnosis was 
pneumonia.  The veteran was again treated at the Community 
Medical Center on an emergency basis in October 2006 for 
asthma and dyspnea.  

Another VA examination of the veteran was conducted in 
October 2006.  The veteran reported that, on average, he 
required emergency treatment for respiratory problems three 
to four times per year.  He reported a recent hospitalization 
four weeks earlier for pneumonia, for which he stated he was 
treated with antibiotics and prednisone taper.  A medical 
history of a nonproductive cough was noted.  Physical 
examination showed the veteran to be in no respiratory 
distress.  PFTs dated from September 2006, showed an FEV-1 of 
68 percent of the predicted value, pre-bronchodilator, and 79 
percent of the predicted value, post-bronchodilator, an FEV-
1/FVC of 71 percent, pre-bronchodilator, and 81 percent, 
post-bronchodilator, and a DLCO of 54 percent predicted.  

A December 2006 note shows that the veteran was prescribed 
six, 250 milligram oral doses of Zithromax to be taken over a 
five day period.  

Analysis

As noted above, in order to warrant a rating in excess of 30 
percent, the following must be shown:

*	FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) (DC 6600);

*	with incapacitating episodes of infection of four to six 
weeks total duration per year, or; near constant 
findings of cough or purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously (DC 
6601); or 

*	FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids) (DC 
6602).  

In order to warrant a rating in excess of 60 percent, the 
following must be shown:

*	FEV-1 of less than 40 percent of predicted value, or 
FEV-1/FVC of less than 40 percent, or DLCO (SB) of less 
than 40 percent predicted, or maximum oxygen consumption 
of less than 15 ml/kg/min (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure); or 
if the evidence shows right ventricular hypertrophy, or 
pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory 
failure; or if outpatient oxygen therapy is required (DC 
6600);. 

*	bronchiectasis with incapacitating episodes of infection 
of at least six weeks duration per year (DC 6601); or 

*	FEV-1 less than 40 percent predicted, or; FEV-1/FVC less 
than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications (DC 
6602).  

The letter from the veteran's private physician reflected 
that he was treated for two episodes of exacerbation of 
asthma prior to July 2006.  In an October 2006 VA 
examination, the veteran related that he was hospitalized in 
September 2006 for pneumonia (records are associated with the 
claims file) and that he was treated with antibiotics and a 
prednisone taper.  Because the evidence shows that the 
veteran was treated with at least three courses of steroids 
prior to October 2006, he is entitled to a 60 percent rating 
for the period prior to October 19, 2006.

The Board will now consider whether the veteran is entitled 
to a higher than 60 percent rating for any time on appeal.  
First, the Board finds that none of the PFT values of record 
meet criteria for a rating higher than the 60 percent already 
assigned, under DC 6600 or 6602.  

Further, the evidence does not show that the veteran suffers 
from right heart failure, right ventricular hypertrophy, 
pulmonary hypertension, or episodes of acute respiratory 
failure.  There is no indication that the veteran has a 
maximum oxygen consumption of 20 ml/kg/min or less.  Finally, 
there is no evidence that outpatient oxygen therapy is 
required by the veteran, and, during the January 2007 
hearing, he testified that oxygen does not help his 
condition.  Therefore a rating higher than 60 percent rating 
is not warranted under DC 6600.  

Next, a higher rating in not warranted under DC 6601.  
Evidence of record does not show the veteran to have had 
incapacitating episodes of infection totaling four or more 
weeks during any applicable one year period.  He testified at 
the January 2007 hearing that he went to the emergency room 
approximately ten times per year and was prescribed 
antibiotics each time.  However, the record shows a total of 
sixteen days of treatment with antibiotics, which does not 
support a finding that the veteran suffered from infection 
for at least six weeks in a one year period.  Furthermore, 
there is no evidence of record that these episodes of 
infection satisfied the criteria for incapacitating episodes, 
as they do not show that he was prescribed bedrest.    

Next, the evidence of record does not satisfy any of the 
remaining criteria for a higher rating under DC 6602.  
Specifically, the evidence does not demonstrate that the 
veteran's disability has resulted in respiratory failure.  
Moreover, while the veteran has required frequent use of 
steroids and antibiotics, the evidence does not show that he 
has ever required daily use of high does corticosteroids or 
immuno-suppressive medications.  

The Board has considered the medical history noted in the 
June 2006 VA examination report of five to six prednisone 
tapers per year; however, this evidence does not support a 
finding of daily need.  Furthermore, the figure reported 
during the June 2006 VA examination is contradicted by the 
veteran's own testimony during the January 2007 hearing, when 
he testified that he had been prescribed prednisone twice; 
once at a community hospital and once by a physician.  
Hearing transcript at 4-5.  The Board finds the lack of any 
evidence of a daily need of high dose corticosteroid or 
immuno-suppressive medication does not support a rating in 
excess of 60 percent.  Therefore, a higher rating under DC 
6602 is not warranted.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  While the veteran has been seen on 
an emergency basis, the record is absent for evidence that he 
has required periods of hospitalization for his disability on 
appeal.  Only a single period of hospitalization is even 
mentioned, at Englewood hospital for treatment of pneumonia.  
Nor does the record contain any evidence that his service-
connected disability resulted in marked interference with 
employment.  In the absence of evidence presenting such 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.


ORDER

A 60 percent rating for chronic bronchitis with residuals, 
prior to October 19, 2006, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

A rating in excess of 60 percent for chronic bronchitis with 
residuals, since October 19, 2006, is denied.


	(CONTINUED ON NEXT PAGE)


____________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


